UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7784



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN L. STODDARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-93-437-DKC, CA-96-429-HNM)


Submitted:   September 30, 1998           Decided:   October 19, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin L. Stoddard, Appellant Pro Se. William Warren Hamel, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Kevin L. Stoddard appeals the district court’s order denying

his motion filed under    28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. See United States v. Stoddard, Nos. CR-

93-437-DKC; CA-96-429-HNM (D. Md. Oct. 24, 1997); see also Lindh v.

Murphy, 521 U.S. 320 (1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2